IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2014-CP-01400-COA

LEE AUGUSTUS MCGRIGGS, SR.                                                  APPELLANT

v.

MAC ARTHUR MCGRIGGS AND LENORA                                              APPELLEES
MCGRIGGS WILKES A/K/A LENORA WILKES

DATE OF JUDGMENT:                          06/30/2014
TRIAL JUDGE:                               HON. E. VINCENT DAVIS
COURT FROM WHICH APPEALED:                 CLAIBORNE COUNTY CHANCERY
                                           COURT
ATTORNEY FOR APPELLANT:                    LEE AUGUSTUS MCGRIGGS SR. (PRO SE)
ATTORNEYS FOR APPELLEES:                   MAC ARTHUR MCGRIGGS (PRO SE)
                                           LENORA MCGRIGGS WILKES (PRO SE)
NATURE OF THE CASE:                        CIVIL - OTHER
TRIAL COURT DISPOSITION:                   DENIED APPELLANT’S PETITION TO
                                           EXHUME A BODY
DISPOSITION:                               AFFIRMED - 12/15/2015
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       WILSON, J., FOR THE COURT:

¶1.    Alfred McGriggs passed away on January 22, 2014, and three days later, his body was

buried on his family’s land in Claiborne County. The uncontradicted testimony of those

close to Alfred was that the location of his burial was precisely in accord with his wishes.

¶2.    One of Alfred’s twelve siblings, Lee Augustus McGriggs Sr., objected to Alfred’s

body being interred on the family land. Lee took this intra-family dispute to chancery court,

filing a pro se petition to exhume Alfred’s body. Lee’s petition named as defendants two of

his siblings, MacArthur McGriggs (“Mac”) and Lenora McGriggs Wilkes (“Lenora Wilkes”).
The petition alleged that Alfred’s burial “was a violation of the cemetery laws of the State

of Mississippi,” and it asked the court to order Alfred’s body to be exhumed and moved to

the cemetery where the siblings’ parents were buried.

¶3.    The case proceeded to a trial on the merits where the parties were allowed great

leeway to present testimony and evidence. The chancellor found that Alfred’s burial did not

violate state law and so denied the petition. Because the chancellor ruled correctly and the

record discloses absolutely no reason for disturbing Alfred’s remains, we affirm.

                                           FACTS

¶4.    In the 1940s, Sampson McGriggs and his wife Lenora acquired a sixty-two-acre tract

of land in Claiborne County. Sampson farmed some or all of the land during his lifetime, and

he and Lenora had thirteen children, including Alfred and the litigants in this case. Sampson

died in 1994, and Lenora died in 1999. Both were buried at the Seven Star Cemetery in

Utica, as was one of their children.

¶5.    During Lenora’s burial, a dispute or misunderstanding arose. The cemetery claimed

that the family owed a $500 fee, and someone parked a bus in the entrance to the cemetery

in order to prevent the burial of Lenora’s body until the fee was paid. This incident clearly

caused some of her children to have hard feelings toward the cemetery.

¶6.    Sampson and Lenora were survived by twelve of their children. There was some

testimony at trial that a will was drafted for Sampson, but the will was never probated if it

was even valid. Nor does it appear that there was ever a judicial determination of heirs. Lee

says that there are thirty-six living heirs to the “Sampson McGriggs estate,” consisting of the



                                              2
eleven living siblings and twenty-five “second generation heirs.” However, there is nothing

in the record to support or explain this assertion.

¶7.    Alfred McGriggs was born in 1943. He moved away from Mississippi as a young

man and worked for General Motors for thirty-four years before retiring in Kansas City

around 2006. After Alfred retired, his brother Mac “picked him up in Kansas” and brought

him back to Claiborne County, where he lived on or near the family land. About two years

later, Alfred moved to Biloxi, where he lived with Mac.

¶8.    Mac, Lenora Wilkes, Alfred, their sister Mary McGriggs Moore, and their brothers

David McGriggs and Rev. Frank McGriggs took primary responsibility for the upkeep and

maintenance of the family property at different times before and after their parents died. This

required Lenora Wilkes to travel frequently to Claiborne County from her home near

Houston, Texas. Mac and Alfred also regularly drove up from Biloxi to mow and do other

chores on the property. Mary purchased a tractor and Mac bought a bush hog for use on the

property. Lenora Wilkes, Mac, Alfred, Mary, and other siblings paid taxes and other

expenses related to the property at different times over the years.

¶9.    Lee, a college professor, lives in Houston, Texas. He acknowledged that he has not

assisted with the upkeep or maintenance of the property over the years. In 2013, Lee began

paying the property taxes, although he admitted that no one had asked him to do so and that

there were no delinquent taxes on the property. At trial, Lee testified that he intended to

continue paying the property taxes and would establish some sort of trust that would continue

to pay the taxes for “200 years.” Lee acknowledged that at the time of Alfred’s death, he did



                                              3
not have much of a relationship with his siblings, including Alfred. He did not agree with

their “lifestyles” and felt they had brought “dishonor” on their parents.

¶10.   Alfred died in Biloxi on January 22, 2014. His body was prepared for burial by a

funeral home in Biloxi and then transported back to Claiborne County. On January 25, he

was buried near some cedar trees on his family’s land. Five of his siblings—Mac, Lenora

Wilkes, Mary, Frank, and David—testified that this was where Alfred wanted to be buried.

Their testimony regarding Alfred’s wishes was uncontradicted.

¶11.   On February 10, 2014, Lee filed a pro se “Petition to Exhume the Body of Alfred

McGriggs from the Sampson McGriggs Estate.” The petition alleged that Alfred’s burial on

the property “was a violation of the cemetery laws of the State of Mississippi” and

purportedly sought “the protection of property rights of all heirs to the Sampson McGriggs

Estate.” Lee also filed a letter that purported to be from his sister Hattie McGriggs Jones and

stated that she “join[ed]” Lee and another sister, Bessie O. McGriggs Dorsey, in asking the

court to exhume the body. The letter contains numerous accusations of wrongdoing by the

defendants, most of which have absolutely nothing to do with this case. The letter was

neither sworn nor notarized,1 and neither Hattie nor Bessie testified.

¶12.   Lee subsequently filed letters that purported to be from Alfred’s widow (Frieda

McGriggs) and two children in New York. These three letters also purport to join in Lee’s




       1
        “Clearly, a letter is not an affidavit.” Potter v. Hopper, 907 So. 2d 376, 380 (¶11)
(Miss. Ct. App. 2005).

                                              4
petition. The letters are notarized but do not purport to be affidavits and are not sworn.2

None of these individuals appeared or testified at trial, nor were any of the letters offered or

introduced into evidence at trial.

¶13.   The court heard testimony on March 11 and June 16, 2014.3 With the feuding siblings

proceeding pro se and cross-examining one another and other family members, the chancellor

had his hands full keeping order and avoiding detours into irrelevant family disputes. As a

result of the chancellor’s admirable patience, some pertinent facts did emerge, including

those already noted above.

¶14.   Lee claimed that Alfred was still “legally married” to Frieda, but he produced no

evidence of the marriage, he admitted that they had been separated for “many years,” and he

could not remember Frieda’s maiden name. Lee’s wife admitted that Alfred never heard

from Frieda anymore. The defendants denied that Alfred and Frieda were legally married,

and all parties agreed that Alfred had a relationship and lived off and on with another woman

after he returned to Claiborne County. It also appeared that Alfred had not seen his children

in decades. And, again, neither the purported widow nor the children testified at trial.

¶15.   As noted above, Lee’s petition alleged that Alfred’s burial violated state law. In


       2
         “An affidavit is ‘[a] written or printed declaration or statement of facts, made
voluntarily, and confirmed by the oath or affirmation of the party making it, taken before a
person having authority to administer such oath or affirmation.’” Wilcher v. State, 863 So.
2d 776, 834 (¶209) (Miss. 2003) (quoting Black’s Law Dictionary 58 (6th ed. 1990)).
       3
        There is no proof of service in the record. The court questioned Mac and Lenora
Wilkes about this on March 11. Mac said that he had received the petition by certified mail,
which is not valid service on an in-state defendant. See Triple C Transp. Inc. v. Dickens, 870
So. 2d 1195, 1198-99 (¶¶21, 26) (Miss. 2004). Lenora Wilkes stated that she had not been
served at all. However, both agreed to proceed and waive any issues with service.

                                               5
particular, Lee allege a violation of Mississippi Code Annotated section 41-43-1(2) (Rev.

2013). At multiple points in the hearing, the chancellor sought to focus the parties’ attention

by reminding them that the legality of the burial was the sole issue before the court. When

he did, no one objected or suggested that there were other relevant issues.

¶16.   The court subsequently issued an order denying Lee’s petition, and Lee appealed.

                                         ANALYSIS

¶17.   The chancellor correctly rejected Lee’s argument that Alfred’s burial violated state

law. Lee relies on section 41-43-1(2), which provides: “The board of supervisors of any

county is authorized and empowered, upon petition and request to do so, to establish or

designate the location of any private family cemetery to be located in the county.” Lee

interprets this provision to mean that it is illegal to inter a body on private property without

the authorization of the board of supervisors. Lee is wrong. “Section 41-43-1(2) does not

give the board of supervisors the power to prevent the establishment of a private family

cemetery; it merely gives the board the authority to establish or designate the location of a

private family cemetery when petitioned and requested to do so.” Miss. Att’y Gen. Op.,

96-0077, 1996 WL 88818, Shannon (Feb. 23, 1996).4 A property owner might want to file

such a petition in order to get a property tax exemption. See Miss. Code Ann. § 27-31-1(a)

(Rev. 2013). However, the interment of a body on private property does not require the

permission of the board of supervisors. Accordingly, the chancellor correctly denied Lee’s



       4
        An Attorney General’s opinion is not binding but may be persuasive. Miss. State &
Sch. Employees’ Life & Health Plan v. KCC Inc., 108 So. 3d 932, 938 (¶15) (Miss. 2013).
This one is persuasive.

                                               6
petition.

¶18.   The dissent agrees that the burial violated no law but would nonetheless reverse and

remand because “the chancellor abused his discretion in failing to consider the factors set

forth by the Mississippi Supreme Court in Hood v. Spratt, 357 So. 2d 135, 136-37 (Miss.

1978).” The dissent would send the case back to the chancellor for more “proceedings” “to

determine if compelling reasons support Lee’s request for relief or disinterment.” With

respect, there is no reason to remand this case for more proceedings.

¶19.   To begin with, it is unfair to say that the chancellor “failed” to consider this issue

because the parties never raised it below or on appeal. The chancellor made clear that he

understood the sole issue in the case to be the legality of the burial, and Lee never objected

to that characterization. But even assuming that the Hood issue was fairly encompassed

within Lee’s petition and is now properly before us, there is absolutely no evidence in the

record that would warrant disturbing Alfred’s remains.

¶20.   The Hood opinion adopted the following principles as applicable to a petition to

exhume a body:

       [T]here [is] a presumption against removal growing stronger with the passage
       of time and with the remoteness of the connection with the decedent by the one
       desiring removal. The first rule [is] that the surviving spouse [has] the
       paramount right to designate the burial site and, if the parties were living in
       normal marital relations, a very strong case [is] required to justify judicial
       interference with the survivor’s wish. Secondly, in the absence of a surviving
       spouse, the right of selection of a burial site [is] in the next of kin in order of
       their relation to the decedent, and the rights of more distant kin might be
       modified by circumstances of special intimacy or association with the
       decedent. Thirdly, to what extent the desires of the decedent as to place of
       burial should prevail against those of the surviving spouse [is] an open
       question, but as against the remoter connections, such wishes, especially if


                                               7
       strongly and recently expressed, [will] usually prevail.

              Factors to which various courts generally have given consideration in
       permitting disinterment and removal of a body have included public interest,
       wishes of the decedent, rights and feelings of those entitled to be heard by
       reason of relationship, rights and principles of religious bodies or other
       organizations which granted interment in the first burial site, and whether
       consent was given to interment in the first burial site by the one claiming the
       right of removal.

              We are of the opinion all of these factors are to be considered when
       appropriate to determining such question and its determination is particularly
       one for a court of equity. There is no rigid rule for either permitting or
       refusing removal of a body once interred and each case must be determined on
       its own merits with due regard to public welfare, the wishes of the decedent
       and the rights and feelings of those entitled to be heard by reason of
       relationship or association.

Hood, 357 So. 2d at 137 (citations omitted).

¶21.   Applying these principles to the facts of this case, it is clear that there is no legal basis

for exhuming Alfred’s remains. To begin, “the desires of the decedent as to place of burial

. . . usually prevail” over the objections of any person save, perhaps, a “surviving spouse.”

Id. And this is “especially” true if the decedent’s wishes were “strongly and recently

expressed.” Id. Here, the uncontradicted testimony from five of Alfred’s close siblings was

that he desired to be buried exactly where he is. In opposition, as discussed above, Lee failed

to present any competent evidence of the wishes of a “surviving spouse”—or even that there

is a surviving spouse. In any event, there is no dispute that Alfred and his alleged wife had

not been “in normal marital relations” for years if not decades. Id. Accordingly, the alleged

wife’s notarized-but-unsworn letter, which stated only that she joined Lee’s petition, provides

no support for exhumation. Id. Alfred’s desire to be buried where he is must “prevail.” Id.



                                                8
¶22.   Moreover, “the one desiring removal” in this case (Lee) and Alfred were brothers, but

it is clear that there was no close “connection” between them. The siblings who were close

to Alfred are opposed to exhumation. This fact also creates a strong “presumption against

removal.” Id.

¶23.   A court will also look at the preferences of “the next of kin in order of their relation

to” the decedent, which order may “be modified by circumstances of special intimacy or

association with the decedent.” Id. Here, again, the siblings closest to Alfred all testified

that they wanted to follow his desire to be buried on the property. The only people who want

to dig up Alfred’s remains were not close to him. Even if we were to credit notarized-but-

unsworn letters that were not entered into evidence at trial, they are from people who had not

seen Alfred in years. Thus, the preferences of the brothers and sisters who were close to

Alfred also weigh heavily against exhumation. Id.

¶24.    Finally, Hood reemphasized the “wishes of the decedent” twice more while also

permitting consideration of the “public interest” or “public welfare.” Again, the evidence

of Alfred’s wishes was clear and uncontradicted, and there is no public interest in removing

a man’s body from his preferred place of burial on private property. Thus, considered

collectively, the “Hood factors” clearly mandate the denial of Lee’s petition.

¶25.   As a reason for reversing and remanding, the dissent asserts that “[t]he record reflects

that the Sampson McGriggs estate heirs were not consulted prior to Mac and Lenora Wilkes

burying Alfred on the estate property” and “that many heirs [have] objected.” It is debatable

whether the record is sufficient even to identify the heirs or determine the current status of



                                              9
the property, and we find no evidence that “many heirs objected.” What the record clearly

does reflect is that five of Alfred’s siblings testified under oath that Alfred desired to be

buried right where he is and that they want to comply with his wishes. Only Lee testified that

he objected. There is no competent evidence of any other relevant objection.

¶26.    Thus, if the dissent wants to remand the case for further proceedings so that the

chancellor can apply the “Hood factors” to the existing record, then there is no need because

there is no basis in the evidence for the chancellor to do anything other than deny the petition.

There could be no greater abuse of discretion than to order Alfred’s body exhumed based on

the paltry evidence that Lee presented at trial.

¶27.   If instead the dissent wants to remand to allow Lee to present additional evidence, that

is also a mistake. Lee had his day in court. It was his burden to present evidence sufficient

to justify the extraordinary relief he sought. He failed to do so, and so he lost. He is not

entitled to a second bite at the apple simply because the chancellor’s ruling “failed” to

discuss factors from an opinion that no one ever mentioned.

¶28.   There appear to be unresolved property and/or estate issues related to the McGriggs

family land. But those must be addressed outside of this case. This case involves only a

petition for an order to exhume a body. Lee presented no evidence that would warrant such

an order. Accordingly, the chancellor correctly denied his petition, and we affirm.

¶29. THE JUDGMENT OF THE CHANCERY COURT OF CLAIBORNE COUNTY
IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, MAXWELL, FAIR
AND JAMES, JJ., CONCUR. CARLTON, J., DISSENTS WITH SEPARATE


                                               10
WRITTEN OPINION.

       CARLTON, J., DISSENTING:

¶30.   I respectfully dissent from the majority’s decision to affirm the chancellor’s judgment

dismissing Lee McGriggs’s petition to exhume or disinter the body of Alfred McGriggs. The

chancellor failed to consider the Hood factors in determinating whether Alfred’s body should

be removed and reintered; as a result, I would reverse and remand the chancellor’s judgment.

¶31.   Lee filed the petition to exhume or disinter Alfred’s body from the Sampson

McGriggs estate in Claiborne County and relocate it.5 Lee’s petition to exhume argued that

his siblings, Mac Arthur McGriggs and Lenora McGriggs Wilkes, placed Alfred’s body on

the estate on January 25, 2014, in violation of Mississippi Code Annotated section 41-43-1(2)

(Rev. 2013), and the petition sought protection of the property rights of all the heirs and

descendants of the Sampson McGriggs estate. Lee also provided in his petition that he and

Bessie Ola McGriggs Dorsey paid the taxes on the estate. After a hearing on the motion, the

Claiborne County Chancery Court denied the petition to exhume the body. Lee now appeals.

After reviewing the record, I submit that the chancellor abused his discretion in failing to

consider the factors set forth by the Mississippi Supreme Court in Hood v. Spratt, 357 So.
2d 135, 136-37 (Miss. 1978), to determine if compelling reasons support Lee’s request for

relief or disinterment. As a result, I would reverse and remand for proceedings consistent

with this opinion.

¶32.   This appeal addresses whether the chancellor erred in failing to grant Lee’s petition



       5
           Lee appeals pro se.

                                             11
to exhume his brother Alfred’s body from his burial site on their parents’ estate. Lee and

Alfred’s parents, Sampson and Lenora McGriggs, had thirteen children and owned a sixty-

two-acre farm. Sampson, Lenora, and two of their children, all of whom predeceased Alfred,

were buried in the Seven Star Cemetery in Claiborne County.6 Alfred died on January 22,

2014, and two of his surviving siblings, Mac McGriggs and Lenora Wilkes, buried Alfred

on their parents’ sixty-two-acre estate (which this separate opinion refers to as the Sampson

McGriggs estate) in Claiborne County.

¶33.   The record reflects that Mac and Lenora Wilkes sought no approval from the

Claiborne County Board of Supervisors or other siblings prior to burying Alfred on the

family’s estate. Both parties represent that they own the property, along with a total of thirty-

six heirs.7 However, the record reflects no declaration of heirs in any intestate proceeding.

No portion of the farm was designated as a cemetery, by deed or otherwise. The record

reflects that the land is still used as a farm, and cattle still graze on the land. The record also

shows that Seven Star Cemetery is available for the relocation and reinterrment of Alfred and

others in the McGriggs family.

¶34.   Lee filed a pro se petition in chancery court to exhume Alfred’s body from the

Sampson McGriggs estate and relocate it, and to protect the property rights of the heirs and

descendants. The record reflects that the following family members and asserted heirs sent



       6
           Sampson died in 1994, and Lenora died in 1999.
       7
         Lee submits that there are thirty-six “living heirs and descendants” to the Sampson
McGriggs estate. Sampson and Lenora McGriggs had thirteen children. I note that Lee’s
brief asserts that Mac and Lenora Wilkes do not own the farm, and are only heirs.

                                                12
letters to the chancellor also opposing Alfred’s burial on the family estate: Hattie McGriggs

Jones, Alfred’s sister; Kenneth McGriggs, Alfred’s son; Karla McGriggs, Alfred’s daughter;

and Frieda McGriggs, Alfred’s widow. The record reflects that these family members and

heirs were not consulted with prior to the burial of Alfred on the Sampson McGriggs estate.

¶35.   At the hearing on Lee’s petition to exhume Alfred’s body, the following family

members and asserted heirs testified before the chancellor that Alfred wished to be buried

on the family estate: Mac McGriggs; Lenora Wilkes; Frank McGriggs, Alfred’s brother;

David McGriggs, Alfred’s brother; and Mary McGriggs Moore, Alfred’s sister. The

chancellor ultimately denied Lee’s petition, finding section 41-43-1 inapplicable and also

finding that Mac and Lenora Wilkes were not required to seek the board of supervisors’

approval prior to burying Albert on the family’s estate. However, the chancellor failed to

address Lee’s requests to protect the property rights of the heirs and descendants.

¶36.   When reviewing a chancellor’s findings, this Court will not disturb those findings

when supported by substantial credible evidence unless he abused his discretion, was

manifestly wrong or clearly erroneous, or applied an erroneous legal standard. In re Spiers,

992 So. 2d 1125, 1128 (¶10) (Miss. 2008); see also Lenoir v. Anderson, 12 So. 3d 589, 592-

93 (¶¶6-7) (Miss. Ct. App. 2009) (addressing whether the chancellor erred in adjudicating

the rights of the parties relative to a private family cemetery created by the testator and

conveyed under a cemetery deed).

¶37.   In Hood, 357 So. 2d at 136-37, the Mississippi Supreme Court discussed the factors

to be considered by the lower court when permitting the disinterment and removal of a body.



                                             13
The Hood court expressed “that removal and reinterment of a body is allowable where there

are compelling reasons.” Id. at 137. The supreme court further explained that “no rigid rule

[exists] for either permitting or refusing the removal of a body once interred[,]” and stated

that “each case must be determined on its own merits with due regard to public welfare, the

wishes of the decedent and the rights and feelings of those entitled to be heard by reason of

relationship or association.” Id. The supreme court then discussed the factors to be

considered by the lower court in its discretion in determining whether or not a body should

be removed. Id. (citing Pettigrew v. Pettigrew, 56 A. 878 (Pa. 1904)). First, the “surviving

spouse ha[s] the paramount right to designate the burial site and, if the parties were living in

normal marital relations, a very strong case would be required to justify judicial interference

with the survivor's wish.” Id. Next, if no surviving spouse exists, “the next of kin[,] in order

of their relation to the decedent,” have the right to select a burial site. The court provided

the condition that “the rights of more distant kin might be modified by circumstances of

special intimacy or association with the decedent.” Id. The third factor is considering “to

what extent the desires of the decedent as to place of burial should prevail against those of

the surviving spouse.” Id. The court explained that this factor “was left an open question,

but as against the remoter connections, such wishes, especially if strongly and recently

expressed, would usually prevail.” Id.; see also Spiers, 992 So. 2d at 1128 (¶12) (applying

factors set forth in Hood and finding that a compelling reason supported the removal of a

body).

¶38.     In Hood, 357 So. 2d at 136-37, the supreme court “adopted the ‘more compassionate



                                              14
approach’ to . . . [consideration of] the removal and reinterment of a body when ‘compelling

reasons’ are presented for doing so.” Spiers, 992 So. 2d at 1128 (¶12); see also Davis v.

True, 963 So. 2d 1271, 1273 (¶10) (Miss. Ct. App. 2007) (acknowledging the approach and

factors set forth in Hood that must be considered in determining whether or not a body must

be moved). In sum, this Court must review the chancellor’s decision and judgment to

determine if substantial credible evidence supports a finding that no compelling reasons

support disinterment. This Court must also determine whether the chancellor was manifestly

wrong or applied an erroneous legal standard.

¶39.   Lee argues that the chancellor erred in denying his petition to exhume Alfred’s body.

Lee asserts that Mac and Lenora Wilkes violated the state’s statutory cemetery laws by

burying Alfred on the Samson McGriggs estate. Furthermore, Lee argues that Mac and

Lenora Wilkes are not the sole owners of the Sampson McGriggs estate, and thus cannot

make decisions of this magnitude. The permission of the board of supervisors was not

required to bury Alfred on private property. However, “[d]ue and proper regard for the

property of another requires of any person, before he engages in the deliberate act of burying

a body on land claimed by another, to take whatever precaution and safeguards as are

reasonably necessary under the facts of that case to assure himself that he has the lawful

authority to do so.” Welford v. Dickerson, 524 So. 2d 331, 334-35 (Miss. 1988) (citing

Grisham v. Hinton, 490 So. 2d 1201, 1205 (Miss. 1986)) (internal quotation marks omitted).

¶40.   In his order denying Lee’s petition, the chancellor explained that section 41-43-1

provides that a person would need to seek approval from the county board of supervisors



                                             15
only if the person attempted to establish a cemetery within five hundred yards of a medical

facility. The chancellor further clarified that the statute “does not state that an individual

must seek approval from the board of supervisors if they intend to bury someone on private

property[,]” and explained that the statute “does not serve as a directive to anyone intending

to bury a body on private property.” In finding section 41-43-1 inapplicable, the chancellor

did not determine whether, based on the evidence presented, compelling reasons existed for

disinterment, as required by Hood, 357 So. 2d at 137; see also Spiers, 992 So. 2d at 1128

(¶12). In so doing, I submit that the chancellor failed to address Lee’s request in his petition

for relief to protect the property rights of the heirs and descendants at issue.8

¶41.   However, Mississippi law recognizes that the conduct of burying a body on private

land without the landowner’s permission “constitutes [a] statement slandering . . . title.

Slander of title may consist of conduct which brings or tends to bring in question the right

or title of another to particular property.” Welford, 524 So. 2d at 334. The record reflects

that the Sampson McGriggs estate heirs were not consulted prior to Mac and Lenora Wilkes

burying Alfred on the estate property. The record also shows evidence that many heirs

       8
         The record reflect that Sampson and Lenora McGriggs acquired the property at issue
in 1948. As stated previously, Sampson died in 1994 and Lenora died in 1999. See In re
Estate of McCullough, 32 So. 3d 403, 407-11 (¶¶11-25) (Miss. 2010) (intestate adjudication
of heirs); In re Heirship of McLeod, 506 So. 2d 289, 292-93 (Miss. 1987); In re Estate of
Kidd, 435 So. 2d 632, 634 (Miss. 1983) (In accordance with Mississippi Code Annotated
section 15-1-49 (Rev. 2012), a six-year statute of limitations applies to heirship
determinations once a cause of action accrues.); Miss. Code Ann. § 91-1-29 (Rev. 2013) (A
petition to determine heirs shall proceed as any other cause in chancery court; all putative
heirs shall be cited to appear.). See also Miss. Code Ann. § 91-1-15 (Rev. 2013) (time-bar
in establishing paternity); Walker v. Matthews, 191 Miss. 489, 3 So. 2d 820, 825 (1941) (in
suit for determination of heirs, evidence showed individual was not legitimate son of
intestate).

                                              16
objected.

¶42.   In Spiers, the Mississippi Supreme Court recognized that although “Mississippi has

no precedent directly on point, . . . it is not unprecedented to allow disinterment of a body so

that those closest in kinship to the deceased can more easily visit the grave.” Spiers, 992 So.
2d at 1130 (¶20) (citing Bradley v. Burgis, 25 So. 2d 753 (La. Ct. App. 1946) (widow

allowed to disinter and move husband's body because it had become impossible for her to

visit his grave without being confronted with hostility); Mallen v. Mallen, 520 S.W.2d 736

(Tenn. Ct. App. 1974) (disinterment and relocation of husband's body from family plot

allowed due to hostility between husband's family and widow)). The Mississippi Supreme

Court in Spiers considered the Hood factors, as established in Hood, 357 So. 2d at 137, and

the totality of the circumstances in finding that the chancellor’s decision was not supported

by substantial credible evidence. Spiers, 992 So. 2d at 1130 (¶21). The supreme court, in

Spiers, specifically found that the Hood factors weighed heavily in favor of disinterment and

relocation of the body where there was no consent to the first burial and also based on the

right to be heard by reason of the relationship.9 Id.

       9
           In Mississippi Chancery Practice § 44:10 (2015), James Shelson explained:

       The chancellor should consider the following factors in determining whether
       to permit a body to be moved after it has been interred, and not merely whether
       the surviving spouse has a compelling reason for the reinterment:

                (1) the public interest;

                (2) wishes of the decedent, especially if strongly and recently
                expressed;

                (3) rights and feelings of those entitled to be heard by reason of

                                               17
¶43.   In this case, the chancellor failed to consider the Hood factors in determinating

whether Alfred’s body should be removed and reintered;10 therefore, I would reverse and

remand the chancellor’s judgment. Accordingly, I respectfully dissent.




              relationship;

              (4) rights and principles of religious bodies or other
              organizations that granted interment in the first burial site;

              (5) whether consent was given to internment in the first burial
              site by the one claiming the right of removal.

       Where a court is faced with the competing interest of the biological parents of
       a deceased child, it should consider these factors, but each case must be
       determined on its own merits.
       10
         “Courts of equity concern themselves with civil rights as well as property rights.”
Smith v. State, 242 So. 2d 692, 694 (Miss. 1970).

                                             18